Case: 16-11343   Date Filed: 01/12/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11343
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 9:15-cv-80486-BB



WILBUR VEASY,

                                                           Plaintiff-Appellant,

                                  versus

SHERIFF OF PALM BEACH COUNTY,
Ric L Bradshaw,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 12, 2017)


Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
                Case: 16-11343      Date Filed: 01/12/2017      Page: 2 of 2




       The question presented in this case is whether a Florida sheriff who has been

designated as a chief correctional officer by his county, like defendant Ric

Bradshaw, is a state actor entitled to Eleventh Amendment immunity when hiring

and firing his deputies, like plaintiff Wilbur Veasy. After this appeal was filed and

briefs were submitted, a panel of this Court concluded that a Florida sheriff is not

entitled to Eleventh Amendment immunity in that context. Stanley v. Broward

Cnty. Sheriff, No. 15-13961, ___ F.3d ___, 2016 WL 7229745 (11th Cir. Dec. 14,

2016). We are bound by that holding and, as a result, we reverse the district

court’s decision to the contrary in this case. See United States v. Archer, 531 F.3d

1347, 1352 (11th Cir. 2008) (“[A] prior panel’s holding is binding on all

subsequent panels unless and until it is overruled or undermined to the point of

abrogation by the Supreme Court or by this court sitting en banc.”).

       The judgment of the district court concluding that the defendant is entitled to

Eleventh Amendment immunity is therefore REVERSED and the case is

REMANDED for further proceedings in light of this Court’s opinion in Stanley. 1




       1
           We do not express any opinion as to the merits of Veasy’s claims. Although Bradshaw
moved for summary judgment on the merits in the district court in addition to moving for
summary judgment on Eleventh Amendment grounds, the district court addressed only his
entitlement to Eleventh Amendment immunity. Moreover, Bradshaw’s brief to this Court
addresses only Eleventh Amendment immunity. We leave it to the district court to decide in the
first instance whether Bradshaw is entitled to summary judgment on the merits.
                                              2